United States Court of Appeals
                     For the First Circuit
No. 03-1990

                  UNITED PARCEL SERVICE, INC.,
                   UNITED PARCEL SERVICE, CO.,

                     Appellees, Plaintiffs,

                                 v.

     JUAN A. FLORES-GALARZA, Secretary of the Department of
    the Treasury of the Commonwealth of Puerto Rico, in his
                        official capacity,

                     Appellant, Defendant.


                                ERRATA


     The opinion of this Court, issued on September 14, 2004,

should be amended as follows.

     On page 8, line 13 of full paragraph, replace "UPS" with

"Puerto Rico".